Citation Nr: 1203858	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-10 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability. 

2.   Service connection for a low back disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983, October 1989 to October 1993 and May 2002 to February 2003.  He also had subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In October 2011, a Travel Board hearing was held before the undersigned at the San Antonio satellite office of the Houston VARO; a transcript of the hearing is included in the claims file.  At the hearing the Veteran was granted a period of 45 days during which the record would be held open for the submission of additional evidence; he submitted additional evidence accompanied by a waiver of RO consideration.

The claims of service connection for a low back disability (on de novo review) and an acquired psychiatric disorder, claimed as PTSD, are being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  A March 1994 rating decision denied service connection for a low back disability essentially on the basis that a chronic back disability in service was not shown (inservice low back complaints were temporary and resolved with treatment). 

2.  Evidence received since the March 1994 rating decision includes the Veteran's testimony reporting continuity of low back complaints since service, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission as to the matter addressed is harmless.

Legal Criteria, Factual Background, and Analysis

A March 1994 rating decision denied the Veteran's claim of service connection for a low back disability based essentially on finding that a chronic back disability in service was not shown (inservice low back complaints were temporary and resolved with treatment).  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105. 

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  The March 1994 rating decision, in which the appellant's low back disorder service connection claim was finally disallowed on the merits, is final.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision to the Board within the time period allowed nor did he submit relevant evidence prior to the expiration of the appeal period.  38 C.F.R. § 3.156.  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992). 

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Evidence of record at the time of the March 1994 rating decision included the Veteran's service treatment records (STRs) which show complaints of recurrent low back pain from December 1991, when he reported a 3-week history of such symptoms.  He also complained of a 2-week history of low back pain in February 1993 which continued into May 1993, when he was referred to physical therapy for advice on stretching/strengthening exercises.  The Veteran's spine was clinically normal on service separation examination in June 1993; however, he reported a history of recurrent back pain.  

Evidence received since the March 1994 decision includes a July 2009 VA spine examination report, private medical records and the Veteran's hearing testimony. The July 2009 VA spine examination report shows X-ray findings of mild degenerative changes of the lumbar spine and provides a diagnosis of low back pain with sciatica to the right posterior thigh.  A March 2010 private magnetic resonance imaging (MRI) report (from Baptist M&S Imaging - Southeast) shows findings of partial lumbarization of the S1 vertebral body and disc desiccation throughout the lumbar spine, most notable at L5/S1 with associated disc space loss.  A November 2011 private medical statement (from G.O., M.D., a physician at Health Texas Medical Group of San Antonio) notes that the Veteran was given medication for a low back injury.  During his Travel Board hearing, the Veteran testified that he has experienced low back pain since his initial inservice injury and has been self medicating since that time.  

Because the prior denial of service connection for a low back disability was based essentially on a finding that a chronic low back disability in service was not shown (inservice low back complaints were temporary and resolved with treatment), for evidence to be new and material in this matter it would have to tend to show that the Veteran does indeed have a chronic low back disability that might be related to his service.  As the newly submitted evidence includes treatment records that document the Veteran has a current low back disability and his statements describing persistent back compliants since service separation, the evidence received since the 1994 rating decision relates to the unestablished fact necessary to substantiate the claim of service connection for a low back disability; raises a reasonable possibility of substantiating the claim (under the Court's guidelines in Shade supra); and is material.  [Notably, although the Veteran does not claim to be a medical expert, his is nevertheless qualified as a layperson to provide testimony regarding symptoms such as back pain, which is subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).]  Accordingly, the claim may be reopened.  De novo consideration of the matter is addressed in the remand below.

Although the RO apparently reopened the claim for service connection for a low back disorder during the current appeal, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has addressed the claim accordingly.



ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.


REMAND

Initially, it is noted that the record shows that the Veteran has received VA and private treatment, records of which may not be associated with the claims file.  Specifically, the Veteran has submitted a March 2010 private MRI report from Baptist M&S Imaging - Southeast and a November 2011 private medical statement from Dr. G.O. at Health Texas Medical Group of San Antonio (which notes that the Veteran was given medication for a low back injury but provided no medical records showing such treatment.)  He as also testified that he received VA medical treatment from 2009 to 2010.  VA is therefore on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether they are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, all pertinent VA and private treatment reports not yet associated with the claims file must be secured.

In addition, while some of the Veteran's STRs are associated with the claims file, it appears that these records might be incomplete.  Specifically, an April 2009 Formal Finding on the Unavailability of Service Records by the RO determined that the Service Training Records from May 28, 2002 to February 20, 2003 were unavailable for review, all efforts to obtain the needed information have been exhausted, and any further attempts are futile.  In addition, the February 2010 Statement of the Case notes that service medical records for 2002 to 2003 could not be obtained for review.  Accordingly, the RO should also arrange for an exhaustive search for the Veteran's complete service treatment and personnel records.  [Notably, since the Veteran has been serving in the reserves, his "Service Training Records from May 28, 2002 to February 20, 2003" may not have been retired.]

Regarding service connection for a low back disability on de novo review, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

As noted above, the July 2009 VA examination resulted in a diagnosis of mild degenerative changes of the lumbar spine.  Based on his training and experience as an orthopedic surgeon, a thorough review of the records, and a history from and examination of the Veteran, the examiner opined that the Veteran's "current low back complaints ARE NOT CAUSED BY OR A RESULT OF a residual disability of lumbar strains while in service."  [Emphasis in original].  The examiner explained that "[t]here is no objective evidence that his low back pain has been a chronic disabling factor since his discharge in 1993.  I could find no evidence of an outside medical evaluation, or a VA examination."  The examiner further explained that the "16 year interval is much too lengthy to ascribe causation to the service reported problems" and noted that "X-ray examination today is essentially normal, with the changes that are seen being normal degenerative changes of the lumbar spine compatible with his age."  

The July 2009 VA opinion appears to be based on the absence of postservice medical treatment for back complaints and does not consider the Veteran's assertions that he has experienced low back pain since the initial inservice injury which he self treats.  As such, the opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports).  In addition, the examiner does not explain why aging (notably, the Veteran was 45 years old at the time) is a more likely etiology for the Veteran's low back pathology than his complaints/injury in service.  It is a mere conclusory statement without citation to factual evidence or medical textual evidence for support.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, another (adequate) VA examination is necessary.

Regarding the claim of service connection for an acquired psychiatric disorder, claimed as PTSD, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court clarified how the Board should analyze claims, specifically to include those for PTSD.  As emphasized in Clemons, although a veteran may only seek service connection for PTSD, the veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed . . . ."  Id.  In essence, the Court found that a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the veteran's mental condition regardless of the diagnosis.  Although the evidence of record currently does not show findings other than PTSD, the development and adjudication of the Veteran's claim should encompass Clemons if the additional medical records received pursuant to the development requested below show mental health complaints or findings other than PTSD.  

The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, shows that he served in the Southwest Asia theater operation during the Persian Gulf War.  The record also shows (and he has indicated) that he was assigned to the 62 EN BN HHC.  

In March 2009, the RO requested that the Veteran complete and return a questionnaire providing details of the stressful incidents in service that resulted in his PTSD.  The Veteran did not respond to this request.  A June 2009 Memorandum from the Joint Services Records Research Center (JSRRC) Coordinator notes that the Veteran had not responded to the request for information to corroborate his stressor and, therefore, JSRRC request was not warranted.  

However, at his October 2011 hearing, the Veteran reported stressors during service when he felt scared and feared for his life.  He recalled seeing/witnessing bodies hanging out from cars (civilian vehicles) and the smell of burning Iraqi military equipment.  He also recalled being on alert that "eleven tanks one - one click away" and having to "stand for about two hours until they gave us all clear."  An April 2009 Vet Center Intake questionnaire (received subsequent to the hearing) shows that the Vetern reported "just about continuous" exposure to combat and that he was not exposed to friendly or hostile fire.  

Furthermore, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39,843 (July 13, 2010); see also 75 Fed. Reg. 41,092 (July 15, 2010) (correcting effective date and applicability dates).  

Prior to the recent amendment to the regulations, where a determination was made that the Veteran did not engage in combat with the enemy, or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  However, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  75 Fed. Reg. 39843-01 (July 13, 2010).  That amendment is relevant to the present case.

The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Records from the Vet Center include an assessment of "presenting problem PTSD."  However, these records do not cite to stressor accounts on which such an assessment is based.  The records show that the Veteran received hostile fire/imminent danger pay.  The Veteran did not fill out the PTSD questionnaire sent to him by the RO.  Given the assessment of PTSD and his receipt of hostile fire/imminent danger pay, along with the recent amendment regarding PTSD due to fear of hostile military activity, the Board finds that the Veteran should be given another opportunity to provide specific details regarding a particular stressor or stressors.  If he does so, a VA examination with a psychologist or psychiatrist should be provided to determine whether the Veteran's PTSD is based on such specific stressor or stressors and the fear of hostile military activity caused by such stressor or stressors.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for his claimed disabilities, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  The RO/AMC should specifically obtain complete records of VA treatment (including from 2009 to the present) and from Baptist M&S Imaging - Southeast and Dr. G.O. at Health Texas Medical Group of San Antonio.

2.  The RO/AMC should also arrange for an exhaustive search for the Veteran's complete service treatment and personnel records, to specifically include from 2002 to 2003.  The efforts to obtain such records should be documented in the claims file.

3.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the VA, private and/or service records are unavailable.  

4.  If the development pursuant to (1) and (2) show a psychiatric disability other than PTSD, the RO/AMC should send the Veteran a letter providing him all VCAA-mandated notice, and afford him and his representative the opportunity to respond.  The RO/AMC should arrange for any further development in the matter suggested by his response.

5.  The RO/AMC should provide the Veteran a PTSD questionnaire and ask that he describe all his inservice stressors.

6.  The RO/AMC should arrange for exhaustive development to secure information that would enable an assessment of the credibility/plausibility of the Veteran's accounts of stressor events in service.  Sources considered for such information should include (but not be limited to) unit and base records and archival materials.  The RO/AMC should prepare a list of the Veteran's stressor accounts, and seek corroborating information regarding such accounts.  

7.  The RO/AMC should make a formal determination as to what (if any) alleged stressor event(s) in service is/are corroborated (addressing all credibility issues raised).  

8.  If an alleged stressor event in service is found to be corroborated by credible supporting evidence or the additional medical evidence received pursuant to paragraphs (1) or (2) above show mental health complaints or findings, the RO/AMC should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The examiner must be advised by the RO/AMC of what (if any) alleged stressor event in service is found to be corroborated by credible supporting evidence (and what event is not credible).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran the examiner should offer an opinion that responds to the following: 

(a)  Please identify (by medical diagnosis) each psychiatric disability entity found, and specifically (if the RO/AMC finds an alleged stressor event in service to be corroborated) does the Veteran have a diagnosis of PTSD based on such stressor event (and if no specific stressor event in service is deemed corroborated, under the 38 C.F.R. § 3.304(f)(3) criteria)?  If PTSD is not diagnosed, the examiner should identify the factor(s) necessary for such diagnosis found lacking.

(b)  If PTSD is not diagnosed, as to each other psychiatric disability entity diagnosed, the examiner should opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service?  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data, as appropriate.

9.  The RO/AMC should then arrange for an examination of the Veteran to determine the nature and likely etiology of his current back disability complications.  The examiner must review the complete record and provide an opinion that responds to the following: 

(a)  Please identify (by clinical diagnosis) each of the Veteran's current back disabilities. 

(b)  As to each diagnosed entity please identify whether such disability entity is at least as likely as not (a 50% or better probability) related to the Veteran's service, to include the back complaints noted therein? 

The examiner must fully explain the rationale for all opinions given, with citations to supporting clinical data for the conclusions reached.  In providing the requested opinion, the examiner must consider and discuss the Veteran's reports of continuity of low back symptoms since service.  If any current low back disability is attributed to "the aging process," the explanation should include some discussion of such process and cite the clinical data that support the finding that the aging process is the most likely etiology.

10.  The RO/AMC should then review the record and readjudicate the matters on appeal (to encompass all psychiatric diagnoses, as provided in Clemons, supra).  If either claim remains denied, the RO/AMC should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


